 




EXHIBIT 10.38

NEITHER THIS SECURITY NOR ANY SECURITIES WHICH MAY BE ISSUED UPON EXERCISE OF
THIS SECURITY HAVE BEEN REGISTERED WITH THE U.S. SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY U.S. STATE OR OTHER JURISDICTION
OR ANY EXCHANGE OR SELF-REGULATORY ORGANIZATION, IN RELIANCE UPON EXEMPTIONS
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, AND SUCH
OTHER LAWS AND REQUIREMENTS, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD,
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR LISTING OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, SUCH
REGISTRATION AND/OR LISTING REQUIREMENTS AS EVIDENCED BY A LEGAL OPINION OF
COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH WILL BE
REASONABLY ACCEPTABLE TO THE COMPANY.

COMMON STOCK WARRANT

 _______ __, 2019

BASANITE, Inc., a Nevada corporation (the “Company”), hereby certifies that
___________, his permissible transferees, designees, successors and assigns
(collectively, the “Holder”), for value received, is entitled to purchase from
the Company commencing on the date of execution of this document and terminating
on ________ __, 2024 (the “Termination Date”) ________ shares (each, a “Share”
and collectively the “Shares”) of the Company's common stock, $0.001 par value
(the “Common Stock”), at an exercise price per Share equal to $_______ (the
“Exercise Price”).  

The number of Shares purchasable hereunder and the Exercise Price are subject to
adjustment as provided in Section 4 hereof.

1.

Method of Exercise; Payment.

(a)

Cash Exercise. The purchase rights represented by this Common Stock Warrant (the
“Warrant”) may be exercised for cash only, by the Holder, in whole or in part at
any time, or from time to time, by the surrender of this Warrant (with the
election to purchase form (the “Election to Purchase”) attached hereto as
Attachment A duly executed) at the principal office of the Company, and by
payment to the Company of an amount equal to the Exercise Price multiplied by
the number of the Shares being purchased, which amount may be paid, at the
election of the Holder, by wire transfer or certified check payable to the order
of the Company. The person or persons in whose name(s) any certificate(s)
representing Shares shall be issuable upon exercise of this Warrant shall be
deemed to have become the holder(s) of record of, and shall be treated for all
purposes as the record holder(s) of, the Shares represented thereby (and such
Shares shall be deemed to have been issued) immediately prior to the close of
business on the date or dates upon which this Warrant is exercised.

(b)

Mandatory Exercise.  In the event the share price of the Company’s Common Stock
closes at or above the Exercise Price for 20 consecutive trading days, then the
Company shall have the option to require exercise of the Common Stock Warrant
within 10 business days in accordance with Section 1 (a) of this Agreement.  If
the Warrants have not been exercised within ten (10) business days after
receiving written notice from the Company that it is exercising its right to
require exercise of the Warrants, the Warrants shall be cancelled.





--------------------------------------------------------------------------------

 




(c)

Stock Certificates. In the event of any exercise of the rights represented by
this Warrant, as promptly as practicable after this Warrant is surrendered and
delivered to the Company along with all other appropriate documentation on or
after the date of exercise and in any event within ten (10) days thereafter, the
Company at its expense shall issue and deliver to the person or persons entitled
to receive the same a certificate or certificates for the number of Shares
issuable upon such exercise. In the event this Warrant is exercised in part, the
Company at its expense will execute and deliver a new Warrant of like tenor
exercisable for the number of Shares for which this Warrant may then be
exercised.

(d)

Taxes. The issuance of the Shares upon the exercise of this Warrant, and the
delivery of certificates or other instruments representing such Shares, shall be
made without charge to the Holder for any tax or other charge in respect of such
issuance.

2.

Warrant.

(a)

Exchange, Transfer and Replacement. At any time prior to the exercise hereof,
this Warrant may be exchanged upon presentation and surrender to the Company,
alone or with other warrants of like tenor of different denominations registered
in the name of the same Holder, for another warrant or warrants of like tenor in
the name of such Holder exercisable for the aggregate number of Shares as the
warrant or warrants surrendered.

(b)

Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction, or mutilation of this Warrant and, in
the case of any such loss, theft, or destruction, upon delivery of an indemnity
agreement reasonably satisfactory in form and amount to the Company, or, in the
case of any such mutilation, upon surrender and cancellation of this Warrant,
the Company, at its expense, will execute and deliver in lieu thereof, a new
Warrant of like tenor.

(c)

Cancellation; Payment of Expenses. Upon the surrender of this Warrant in
connection with any transfer, exchange or replacement as provided in this
Section 2, this Warrant shall be promptly canceled by the Company. The Holder
shall pay all taxes and all other expenses (including legal expenses, if any,
incurred by the Holder or transferees) and charges payable in connection with
the preparation, execution and delivery of Warrant pursuant to this Section 2.

(d)

Warrant Register. The Company shall maintain, at its principal executive offices
(or at the offices of the transfer agent for the Warrant or such other office or
agency of the Company as it may designate by notice to the holder hereof), a
register for this Warrant (the “Warrant Register”), in which the Company shall
record the name and address of the person in whose name this Warrant has been
issued, as well as the name and address of each transferee and each prior owner
of this Warrant.

3.

Rights and Obligations of Holders of this Warrant. The Holder of this Warrant
shall not, by virtue hereof, be entitled to any rights of a stockholder in the
Company, either at law or in equity; provided, however, that in the event any
certificate representing shares of Common Stock or other securities is issued to
the holder hereof upon exercise of this Warrant, such holder shall, for all
purposes, be deemed to have become the holder of record of such Common Stock on
the date on which this Warrant, together with a duly executed Election to
Purchase, was surrendered and payment of the aggregate Exercise Price was made,
irrespective of the date of delivery of such Common Stock certificate.

4.

Adjustments.

(a)

Stock Dividend; Reclassifications; Recapitalizations; Etc. While this Warrant is
outstanding, in the event the Company: (i) subdivides its outstanding Common
Stock into a greater





2







--------------------------------------------------------------------------------

 




number of shares, (ii) combines its outstanding Common Stock into a smaller
number of shares or (iii) increases or decreases the number of shares of Common
Stock outstanding by reclassification of its Common Stock, then (1) the Exercise
Price on the record date of such division or distribution or the effective date
of such action shall be adjusted by multiplying such Exercise Price by a
fraction, the numerator of which is the number of shares of Common Stock
outstanding immediately before such event and the denominator of which is the
number of shares of Common Stock outstanding immediately after such event, and
(2) the number of shares of Common Stock for which this Warrant may be exercised
immediately before such event shall be adjusted by multiplying such number by a
fraction, the numerator of which is the Exercise Price immediately before such
event and the denominator of which is the Exercise Price immediately after such
event.  No adjustment on account of cash dividends or interest on the Company’s
Common Stock or other securities purchasable hereunder will be made to this
Warrant.

(b)

Combination; Liquidation. While this Warrant is outstanding, in the event of a
Combination (as defined below), each Holder shall have the right to receive upon
exercise of the Warrant the kind and amount of shares of capital stock or other
securities or property which such Holder would have been entitled to receive
upon or as a result of such Combination had such Warrant been exercised
immediately prior to such event (subject to further adjustment in accordance
with the terms hereof). Unless paragraph (ii) is applicable to a Combination,
the Company shall provide that the surviving or acquiring Person (the “Successor
Company”) in such Combination will assume by written instrument the obligations
under this Section 4 and the obligations to deliver to the Holder such shares of
stock, securities or assets as, in accordance with the foregoing provisions, the
Holder may be entitled to acquire. “Combination” means an event in which the
Company consolidates with, mergers with or into, or sells all or substantially
all of its assets to another Person, where “Person” means any individual,
corporation, partnership, joint venture, limited liability company, association,
joint-stock company, trust, unincorporated organization, government or any
agency or political subdivision thereof or any other entity.

(c)

Notice of Adjustment. Whenever the Exercise Price or the number of shares of
Common Stock and other property, if any, issuable upon exercise of the Warrant
is adjusted, as herein provided, the Company shall deliver to the holders of the
Warrant in accordance with Section 8 a certificate of the Company's Chief
Financial Officer setting forth, in reasonable detail, the event requiring the
adjustment and the method by which such adjustment was calculated, and
specifying the Exercise Price and number of shares of Common Stock issuable upon
exercise of Warrant after giving effect to such adjustment.

5.

Fractional Shares.  In lieu of the issuance of a fractional share upon any
exercise hereunder the Company will issue an additional whole share.

6.

Legends. Prior to issuance of the shares of Common Stock underlying this
Warrant, all such certificates representing such shares shall bear a restrictive
legend to the effect that the Shares represented by such certificate have not
been registered under the Securities Act of 1933 Act, as amended (the “1933
Act”) and that the Shares may not be sold or transferred in the absence of such
registration or an exemption therefrom, such legend to be substantially in the
form of the bold-face language appearing at the top of first page of this
Warrant.

7.

Disposition of Warrants or Shares. The Holder of this Warrant, each transferee
hereof and any holder and transferee of any Shares, by his or its acceptance
thereof, agrees that no public distribution of Warrants or Shares will be made
in violation of the provisions of the 1933 Act. Furthermore, it shall be a
condition to the transfer of this Warrant that any transferee thereof deliver to
the





3







--------------------------------------------------------------------------------

 




Company his or its written agreement to accept and be bound by all of the terms
and conditions contained in this Warrant.

8.

Notices. Except as otherwise specified herein to the contrary, all notices,
requests, demands and other communications required or desired to be given
hereunder shall only be effective if given in writing by certified or registered
U.S. mail with return receipt requested and postage prepaid; by private
overnight delivery service (e.g. Federal Express); by facsimile transmission (if
no original documents or instruments must accompany the notice); or by personal
delivery. Any such notice shall be deemed to have been given (a) on the business
day immediately following the mailing thereof, if mailed by certified or
registered U.S. mail as specified above; (b) on the business day immediately
following deposit with a private overnight delivery service if sent by said
service; (c) upon receipt of confirmation of transmission if sent by facsimile
transmission; or (d) upon personal delivery of the notice. All such notices
shall be sent to the following addresses (or to such other address or addresses
as a party may have advised the other in the manner provided in this Section 8):

if to the Company:

Attn:  Chief Executive Officer

2041 NW 15th Avenue

Pompano Beach,  Fl  33069




if to Holder:

_________________________________

_________________________________




Notwithstanding the time of effectiveness of notices set forth in this Section,
an Election to Purchase shall not be deemed effectively given until it has been
duly completed and submitted to the Company together with this original Warrant
and payment of the Exercise Price in a manner set forth in this Section.

9.

Governing Law; Venue. This Warrant shall be governed by and construed in
accordance with the domestic laws of the State of Florida without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Florida or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Florida.  The parties further: (i)
agree that any legal suit, action or proceeding arising out of or relating to
this Warrant shall be instituted exclusively in any Federal or State court of
competent jurisdiction within Broward  County, State of Florida, (ii) waive any
objection that they may have now or hereafter to the venue of any such suit,
action or proceeding, and (iii) irrevocably consent to the in personam
jurisdiction of any Federal or State court of competent jurisdiction within
Broward County, State of Florida in any such suit, action or proceeding.  The
parties each further agree to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding in a Federal
or State court of competent jurisdiction within Broward County, State of
Florida, and that service of process upon the parties mailed by certified mail
to their respective addresses shall be deemed in every respect effective service
of process upon the parties, in any action or proceeding.

10.

Successors and. Assigns. This Warrant shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

11.

Headings. The headings of various sections of this Warrant have been inserted
for reference only and shall not affect the meaning or construction of any of
the provisions hereof.

12.

Severability. If any provision of this Warrant is held to be unenforceable under
applicable law, such provision shall be excluded from this Warrant, and the
balance hereof shall be interpreted as if such provision were so excluded.





4







--------------------------------------------------------------------------------

 




13.

Modification and Waiver. This Warrant and any provision hereof may be amended,
waived, discharged or terminated only by an instrument in writing signed by the
Company and the Holder.

14.

Assignment. Subject to prior written approval by the Company, this Warrant may
be transferred or assigned, in whole or in part, at any time and from time to
time by the then Holder by submitting this Warrant to the Company together with
a duly executed Assignment in substantially the form and substance of the Form
of Assignment which accompanies this Warrant, as Attachment B hereto, and, upon
the Company's receipt hereof, and in any event, within five (5) business days
thereafter, the Company shall issue a warrant to the Holder to evidence that
portion of this Warrant, if any as shall not have been so transferred or
assigned.

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed,
manually or by facsimile, by one of its duly authorized officers.

 

COMPANY

 

 

 

Basanite, Inc.

 

 

 

/s/

 

Name:  David Anderson

 

Title:     CEO





5







--------------------------------------------------------------------------------

 




Attachment a

TO
WARRANT




ELECTION TO PURCHASE

To Be Executed by the Holder in Order to Exercise the Warrant

The undersigned Holder hereby elects to purchase ___________ Shares pursuant to
the attached Warrant, and requests that certificates for securities be issued in
the name of:

____________________________________

(Please type or print name and address)

______________________________________________

______________________________________________

______________________________________________

(Social Security or Tax Identification Number)

and delivered to:

 

 

(Please type or print name and address if different from above)

If such number of Shares being purchased hereby shall not be all the Shares that
may be purchased pursuant to the attached Warrant, a new Warrant for the balance
of such Shares shall be registered in the name of, and delivered to, the Holder
at the address set forth below.

In full payment of the purchase price with respect to the Shares purchased and
transfer taxes, if any, the undersigned hereby tenders payment of
$______________ by check, money order or wire transfer payable in United States
currency to the order of__________________________ (the “Company”).

 

HOLDER:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

Dated:

 











6







--------------------------------------------------------------------------------







ATTACHMENT B

TO
WARRANT




FORM OF ASSIGNMENT

(To be signed only on transfer of Warrant)

For value received, the undersigned hereby sells, assigns, and transfers unto
________________ the right represented by the within Warrant to purchase
__________ shares of Common Stock of_______________________ (the “Company”), to
which the within Warrant relates, and appoints _______________________ attorney
to transfer such right on the books of the Company, with full power of
substitution of premises.

 

By:

 

 

Name:

 

 

Title:

 

 

(signature must conform to name of holder as specified on the fact of the
Warrant)

 

Address:

 

 

Dated:

 







Signed in the presence of:










 

 

Dated:

 

 

 











7





